Norton, J.,
Concurring. — The directors of a school district are invested with the power and authority to make and execute all needful rules and regulations for the government, management and control of such' school as they may think proper, not inconsistent with the laws of the *297land. Under the power thus conferred,-the directors are not authorized to prescribe a rule which undertakes to regulate the conduct of the children within the district, who have a.right to attend .the school, after they are dismissed from it and remitted to the custody and care of the parent or guardian. They have the unquestioned right to make needful rules for the control of the pupils while at school, and under the charge of the person or persons who teach it, and it would be the duty of the teacher to enforce such rules when made. While in the teacher’s charge, the parent would have no right to invade the-school room and interfere with him in its management. On the other hand, when the pupil is released and sent back to his home, neither the teacher nor directors have the authority to follow him thither, and govern his conduct while under the parental eye.
It certainly could not have been the design of the Legislature to take from the parent the control of his child while not at school, and invest it in a board of directors or teacher of a school. If they can prescribe a rule which denies to the parent the right to allow his child to attend a social gathering, except upon pain of expulsion from a school which the law gives him the right to attend, may they not prescribe a rule which would forbid the parent from allowing the child to attend a particular church, or any church at all, and thus step in loco parentis and supersede entirely parental authority? For.offenses committed by the scholar while at school, he is amenable to the laws of the school; when not at school, but under the charge of the parent or guardian, he is answerable alone to him.
A person teaching a private school may say upon what terms he or she will accept scholars, and may demand, before receiving a scholar to he taught, that the parents shall surrender so much of his or her parental authority as not to allow the scholar, during the term, to attend social parties, balls, theaters, &c., except on pain of expulsion. This would be a matter of contract, and no *298one has aright to send a scholar to such a school except on the terms prescribed by those who teach it.
This is not so in regard to public schools, which every child within school age has a right, under the law, to attend, subject while so attending to be governed by such needful' rules as may be prescribed. "When the school room is entered by the pupil, the authority of the parent ceases, and that of the teacher begins ; when sent to his home, the authority of the teacher ends, and that of the parent is resumed. Por his conduct when at school, he may be punished or even expelled, under proper circumstances'; for his conduct when at home, he is subject to domestic-control. The directors, in prescribing the rule that scholai’s who attended a social party should be expelled from school, went beyond their power, and invaded the right of the parent to govern the conduct of his child, when solely under his charge. .
My concurrence in the above opinion is based upon the sole ground that malice, oppression and willfulness on the part of the defendants are not sufficiently charged in the petition.
Judges Napton, Hough and C. J. Sherwood concur in the views above expressed.